THOMAS, Justice.
After hearing the testimony and considering it in the light of the issues formed by the complaint and answer, the chancellor entered a decree divorcing the parties without determining which party should prevail in the suit.
Such procedure is contrary to our pronouncements in Sahler v. Sahler, 154 Fla. 206, 17 So.2d 105, and Macfadden v. Macfadden, 157 Fla. 477, 26 So.2d 502, and is not approved. The reasons for the present position are recorded in both cases and need not be repeated here.
The holding in these decisions was re-announced by the court in the case of Friedman v. Friedman, Fla., 100 So.2d 167, and anything appearing to the contrary in Williamson v. Williamson, 153 Fla. 357, 14 So.2d 712, was rescinded.
In consequence of the pronouncements in the three cases, the decree in the instant case is reversed with directions to decide which, if either, party should be the victor and then, if a divorce is granted one of them, to decide the questions involving alimony and suit money. Our decision on the propriety of the amounts already fixed for these purposes is reserved until a decree in accordance with these directions is entered.
Reversed.
TERRELL, C. J., and HOBSON, ROBERTS and DREW, JJ., concur.